Exhibit 10.72
MEADE INSTRUMENTS CORP.
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
                    , 20_____ (the “Award Date”) by and between Meade
Instruments Corp., a Delaware corporation (the “Corporation”), and
                     (“Employee”).
WITNESSETH
WHEREAS, the Corporation has adopted and the stockholders of the Corporation
have approved the Meade Instruments Corp. 2008 Stock Incentive Plan (the
“Plan”).
WHEREAS, pursuant to the Plan, the Corporation hereby grants to Employee,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by
Employee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1. DEFINED TERMS. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.
2. GRANT. Subject to the terms of this Award Agreement, the Corporation hereby
grants to Employee an Award with respect to an aggregate of                     
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).
3. VESTING. Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in the Plan) shall lapse, according to the following
schedule [Insert Schedule].
4. CONTINUANCE OF EMPLOYMENT. Subject to Section 8 below, the vesting schedule
set forth above requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under this Award Agreement. Partial employment
or service, even if substantial, during any vesting period will not entitle
Employee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 8 below or under the Plan.
Unless otherwise set forth in writing, nothing contained in this Award Agreement
or the Plan constitutes an employment or service commitment by the Corporation,
affects Employee’s status as an employee at will who is subject to termination
without cause, confers upon Employee any right to remain employed by or in
service to the Corporation or any of its Subsidiaries, interferes in any way
with the right of the Corporation or any of its Subsidiaries at any time to
terminate such employment or services, or affects the right of the Corporation
or any of its Subsidiaries to increase or decrease Employee’s other compensation
or benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of Employee without his or her consent
thereto.

 

 



--------------------------------------------------------------------------------



 



5. DIVIDEND AND VOTING RIGHTS. After the Award Date, Employee shall be entitled
to cash dividends and voting rights with respect to the shares of Restricted
Stock subject to the Award even though such shares are not vested, provided that
such rights shall terminate immediately as to any shares of Restricted Stock
that are forfeited pursuant to Section 8 below.
6. RESTRICTIONS ON TRANSFER. Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in
Section 9 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
7. STOCK CERTIFICATES.
(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of Employee with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.
(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to Employee by the
Corporation prior to vesting shall be redelivered to the Corporation to be held
by the Corporation until the restrictions on such shares shall have lapsed and
the shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear the following
legend:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Meade Instruments
Corp. A copy of such Agreement is on file in the office of the Secretary of
Meade Instruments Corp.”
(c) Delivery of Certificates upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to Employee a certificate or
certificates evidencing the number of shares of Restricted Stock which have
vested. Employee (or the beneficiary or personal representative of Employee in
the event of Employee’s death or disability, as the case may be) shall deliver
to the Corporation any representations or other documents or assurances required
pursuant to the Plan. The shares so delivered shall no longer be restricted
shares hereunder.
(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, Employee shall deliver to the Corporation an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
such shares. Employee, by acceptance of the Award, shall be deemed to appoint,
and does so appoint by execution of this Award Agreement, the Corporation and
each of its authorized representatives as Employee’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares (or shares otherwise reacquired
by the Corporation hereunder) to the Corporation as may be required pursuant to
the Plan or this Award Agreement and to execute such documents as the
Corporation or such representatives deem necessary or advisable in connection
with any such transfer.

 

2



--------------------------------------------------------------------------------



 



8. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICES. Subject to earlier vesting
as provided in the Plan, Section 9 hereof, or in the event of a Change in
Control (as discussed below), if Employee ceases to be employed by or ceases to
provide services to the Corporation or a Subsidiary, Employee’s shares of
Restricted Stock (and related Restricted Property as defined in Section 9
hereof) shall be forfeited to the Corporation to the extent such shares have not
become vested pursuant to Section 3 upon the date Employee’s employment or
services terminate. Upon the occurrence of any forfeiture of shares of
Restricted Stock hereunder, such unvested, forfeited shares and related
Restricted Property shall be automatically transferred to the Corporation,
without any other action by Employee (or Employee’s beneficiary or personal
representative in the event of Employee’s death or disability, as applicable)
and the Corporation shall refund the Purchase Price (if any) for such forfeited
shares to Employee (or Employee’s beneficiary or personal representative in the
event of Employee’s death or disability, as applicable). No additional
consideration shall be paid by the Corporation with respect to such transfer. No
interest shall be credited with respect to nor shall any other adjustments be
made to the Purchase Price for fluctuations in the fair market value of the
Common Stock either before or after the transfer date (except for customary
adjustments to reflect stock splits, reverse stock splits, and stock dividends).
The Corporation may exercise its powers under Section 7(d) hereof and take any
other action necessary or advisable to evidence such transfer. Employee (or
Employee’s beneficiary or personal representative in the event of Employee’s
death or disability, as applicable) shall deliver any additional documents of
transfer that the Corporation may request to confirm the transfer of such
unvested, forfeited shares and related Restricted Property to the Corporation.
9. ADJUSTMENTS UPON SPECIFIED EVENTS. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by the Plan, the Committee
shall make adjustments if appropriate in the number and kind of securities that
may become vested under the Award. If any adjustment shall be made under the
Plan or an event described in the Plan shall occur and the shares of Restricted
Stock are not fully vested upon such event or prior thereto, the restrictions
applicable to such shares of Restricted Stock shall continue in effect with
respect to any consideration or other securities (the “Restricted Property” and,
for the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding.
10. TAX WITHHOLDING. The Corporation (or any of its Subsidiaries last employing
Employee) shall be entitled to require a cash payment by or on behalf of
Employee and/or to deduct from other compensation payable to Employee any sums
required by federal, state or local tax law to be withheld with respect to the
vesting of any Restricted Stock. Alternatively, Employee or other person in whom
the Restricted Stock vests may irrevocably elect, in such manner and at such
time or times prior to any applicable tax date as may be permitted or required
under the Plan and rules established by the Committee, to have the Corporation
withhold and reacquire shares of Restricted Stock at their fair market value at
the time of vesting to satisfy any withholding obligations of the Corporation or
its Subsidiaries with respect to such vesting. Any election to have shares so
held back and reacquired shall be subject to such rules and procedures, which
may include prior approval of the Committee, as the Committee may impose, and
shall not be available if Employee makes or has made an election pursuant to
Section 83(b) of the Code with respect to such Award.

 

3



--------------------------------------------------------------------------------



 



11. NOTICES. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to Employee at Employee’s last address
reflected on the Corporation’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be deemed to
have been duly given five business days after the date mailed in accordance with
the foregoing provisions of this Section 11.
12. PLAN. The Award and all rights of Employee under this Award Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. Employee agrees to be bound by the terms of the Plan and
this Award Agreement. Employee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Committee do not
(and shall not be deemed to) create any rights in Employee unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
13. ENTIRE AGREEMENT. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of Employee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
14. COUNTERPARTS. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
15. SECTION HEADINGS. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
16. GOVERNING LAW. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and Employee has hereunto
set his or her hand as of the date and year first above written.

                MEADE INSTRUMENTS CORP., a Delaware corporation
      By:               Print Name:            Its:               EMPLOYEE:
            Signature                 Print Name   

 

5



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Meade Instruments Corp., I,
                                                            , the spouse of
Employee therein named, do hereby join with my spouse in executing the foregoing
Restricted Stock Award Agreement and do hereby agree to be bound by all of the
terms and provisions thereof and of the Plan.

          Dated: __________________, 20__        Signature of Spouse       Print
Name    

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Meade Instruments Corp., a Delaware corporation (the “Corporation”), and
the employee named below (“Employee”) dated as of                , 20  _____,
Employee, hereby sells, assigns and transfers to the Corporation, an aggregate
                     shares of Common Stock of the Corporation, standing in
Employee’s name on the books of the Corporation and represented by stock
certificate number(s)                                                         
to which this instrument is attached, and hereby irrevocably constitutes and
appoints                                                              as his or
her attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.

          Dated: __________________, ____        Signature       Print Name    

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of Employee.)

 

Exhibit A